James P. A. v Lisa A. A. (2015 NY Slip Op 00482)





James P. A. v Lisa A. A.


2015 NY Slip Op 00482


Decided on January 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2014-06207
 (Index No. 50690/07)

[*1]James P. A. (Anonymous), plaintiff-respondent,
vLisa A. A. (Anonymous), defendant-respondent; Rain . (Anonymous), nonparty-appellant.


Christopher J. Robles, Brooklyn, N.Y., attorney for the child, nonparty-appellant Rain V.
Stuart J. Moskovitz, New York, N.Y., for plaintiff-respondent.
Law Office of Ursula A. Gangemi, P.C., Brooklyn, N.Y., for defendant-respondent (joining in the brief filed by the nonparty-appellant).

DECISION & ORDER
In a matrimonial action in which the parties were divorced by judgment dated November 13, 2009, and a paternity proceeding pursuant to Family Court Act article 5, which were consolidated, the parties' foster child appeals, as limited by her brief, from so much of an order of the Supreme Court, Richmond County (DiDomenico, J.), dated June 19, 2014, as denied the defendant's motion to direct the plaintiff to pay child support for the parties' foster child.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
As the Supreme Court correctly concluded, the defendant failed to prove that the plaintiff should be equitably estopped from denying paternity of the parties' foster child (see Matter of Shondel J. v Mark D., 7 NY3d 320, 326). Accordingly, the court properly denied the defendant's motion to direct the plaintiff to pay child support for the foster child.
LEVENTHAL, J.P., HALL, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court